Case 2:15-cv-06633-CAS-SS Document 408-9 Filed 04/10/19 Page 1 of 2 Page ID #:9852




                         EXHIBIT H
     Case 2:15-cv-06633-CAS-SS Document 408-9 Filed 04/10/19 Page 2 of 2 Page ID #:9853



 Kia Jam

 From:                               Frymi Biedak <frymi@grayboxllc.com>
 Sent:                               Wednesday, November 9, 2011 11:50 AM
 To:                                 Kia Jam
 Cc:                                 david@abcxyz.cc; Jeff Solomon Forwarder
 Subject:                            RE: Swartz IP Services - Efile Confirmation and Filed Forms Attached



 This is owned by K-Jam and Owari but K-Jam will be named as responsible party when we file for an EIN #.

 F


 From: Kia Jam [kjam@kjammedia.com]
 Sent: Tuesday, November 08, 2011 9:39PM
 To: Frymi Biedak
 Subject: Re: Swartz IP Services- Efile Confirmation and Filed Forms Attached ·

 Is this the one that kjm owns. ??


 From: jswoodwardcpa@aol.com [mail to :jswoodwardcpa@aol.com]
Sent: Tuesday, November 08, 2011 07:02PM
To: frymi@grayboxllc.com <frymi@grayboxllc.com >
Cc: dbergstein@grayboxllc.com <dbergstein@grayboxllc.com>; Kia Jam
Subject: Re: Swartz IP Services - Efile Confirmation and Filed Forms Attached

Hi Frymi:

I am sorry but wh~n we spoke I was on my cell phone and I had a bad connection.

I have completed everything that you requested in your email though.

Attached please see the proof of efiling and then the two different forms that were filed. There should be no tax due even
though the filing is delinquent.

I assume that nothing has changed since the incorporation since it was incorporated so recently. If so we can always file
an updated Statement of Information. All the required information was included in the two tax reports .

Please let me know if you have any questions.

Scott

            \




-----Original Message-----
From: Frymi Biedak <frymi@grayboxllt.com>                                                                   PLAINTIFF'S
To: jswoodwardcpa <jswoodwardcpa@aol.com>
Cc: David Bergstein <dbergstein@grayboxllc.com>; kjam <kjam@kjammedia.com>
                                                                                                              EXHIBIT
Sent: Tue, Nov a,·. 2011 4:50 pm
Subject: Swartz IP Services- Texas Taxes


                                                             1
                                                                                                  JAM       TT   000045
